DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 4/21/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 2.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 3-4, 7, 10, 12, 16, 18-24, 26 and 28 have been overcome by the amendment and has hereby been withdrawn for consideration.  


Response to Arguments

Applicant's arguments filed 4/21/2022 have been fully considered and they are persuasive-in-art.  The rejection of  claims 1, 24 and 26 under 35 U.S.C. 102(a1) as being anticipated by Shintani et al (US2009/0136759) has been withdrawn.  Shintani fails to set forth the use of hydroxyl-modified oxetane compounds in the ink composition.  
Arguments regarding the rejection of claims 1, 8-10, 12, 14, 18, 21-23, and 26 under 35 U.S.C. 102(a1) as being anticipated by Laksin et al (6,232,361) are not persuasive.  Applicant appears to argue Laksin cannot anticipate and/or render obvious the use of a filler in said ink composition.  However, Laksin does not exclude the use of other adjuvants such as fillers with the teaching found in col. 7, lines 27-28, wherein fillers are known to be used in gravure printing inks, as evidenced by Szentgyörgyvölgyi in Printing on Polymers, 2016.  Szentgyörgyvölgyi sets forth the typical structure of a gravure ink composition comprises:  
Component
Amount
Typical Substance
Pigment
5–20%
Organic or inorganic pigments
Binding
10–40%
Publication: Hydrocarbon resins and derivatives


Packaging: Cellulose derivatives (nitrocellulose), acrylates, vinyl resins
Solvent
30–70%
Publications: Toluene, aliphatic hydrocarbons


Packaging: Ethyl alcohol, ethyl acetate (with ethyl alcohol 20:80), water
Additives
1–5%
Waxes, slip agents, surfactants
Fillers
0–10%


--see Table 12.1 on page 203.   Additionally, Gaudl sets forth photocationic ink composition for gravure printing comprising epoxy compounds, oxetane compounds having hydroxyl groups, cationic initiators and fillers for adjustment of glossiness and/or mechanical properties—see Gaudl abstract and col. 10, line 67 to col. 11, line 2, col 8, lines 60-64; and col. 9, lines 1-6.  Therefore, it would have been within the skill level or an ordinary artisan to use known additives, such as fillers, as evidenced by the teachings of the prior art, in the compositions set forth by Laskin.  The rejection of claims 1, 8-10, 12, 14, 18, 21-23, and 26 under 35 U.S.C. 102(a1) as being anticipated by Laksin et al will be changes to a 35 USC 103(a) rejection.  In light of the amendment changing the scope of the claims a new rejection over Gaudl will be added.  Please find all rejections below.  
Regarding the double patenting rejection, applicant argues the claims do not interfere since the claims of said co-pending sets forth the use of an oxetane compound and not and oxetane compound having a hydroxyl group as claimed.   This is not persuasive since the claimed oxetane compound, in said pending claims, as written, do not exclude the use of hydroxyl-functional oxetane compounds.  In addition, by definition, the oxetane compounds in said co-pending application include hydroxyl functional oxetane compounds, as evidenced by the teachings in section [0038] and the examples.  Therefore, it is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s).   Please find the rejection below. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5-7, 12, 18-24, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-12 of copending Application No. 16/982,075 (US2021/0095140). Although the claims at issue are not identical, they are not patentably distinct from each other because appear to comprise overlapping subject matter.  
Said co-pending application sets forth a modified pigment which is useable in a radiation curable ink that appears to be the same as instantly claimed, as well as, being suitable for use as a radiation curable gravure ink—see co-pending claims 1, 6-7, 9-10 and 18.  Said ink set forth in both said co-pending and the instant claims is a radiation curable gravure ink composition comprising a cationic polymerizable compound comprising an epoxy and oxetane compound; a cationic photoinitiator and a pigment—see instant claim 1 and copending claims 10-11.  One difference is said co-pending comprises a modified pigment comprising a pigment with an inorganic oxide coated thereon having a specific pH, DBP oil absorption, and size.  However, it can be seen in instant claim wherein it can be seen the pigment is intended to be the same modified pigment as set forth in the instant claim 18, that is a modified pigment comprising  a pigment and inorganic oxide nanoparticles coated on the surface of said pigment, wherein the pigment has a DBP oil absorption from 150 to 250 ml/100 g, a particle size from 0.1 to 1 micron and a pH from 4.5 to 10, which is deemed to overlap with the specific properties of said co-pending modified pigment.  Additionally, it can be seen the same printing ink is intended to be used the instant applicant as found in the copending.  In addition, the copending and instant claims overlap with compositional component amounts of the epoxy compound, oxetane compound, photoinitiator and pigment—see copending claims 15 and 21-21 and instant claims 10 and 12.  Thus it is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-7, 9-10, 12, 16, 26, and 28 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Gaudl et al (7,942,481).
	Gaudl sets forth printing inks and coating composition, wherein said printing ink can be a gravure printing ink for plastic substrates, such as PET---see title and col. 11, lines 27 and 31-32.  
	Said ink composition is a UV curable ink composition comprising a cationically polymerizable compound represented by general formula (1):  
    PNG
    media_image1.png
    501
    600
    media_image1.png
    Greyscale
, wherein n is a 1 to 4, wherein said formula I is represented by compound (a-1) to (a-6)—see col. 2, lines 10-35 and col. 3-6.  This is deemed to anticipate the oxetane compound having a hydroxyl group and is a hydroxyl selected from a substituted or unsubstituted alkane in which at least one end-capping group is an oxetane group and contains a hydroxyl group, wherein H on the oxetane end group can be optionally substituted with an alkyl, and wherein at least one end-capping group having the formula found in claim 4, the -CH2- in the non-end-capping group can each independently be substituted with a -O- group with no two O groups being directly bound.  Said composition can additionally comprise a cationic photoinitiator and water, as well as, a polyfunctional cationically polymerizable compound (d), as a reactive diluent—see abstract and col. 8, lines 40-50.  Gaudl sets forth when the polyfunctional cationically polymerizable material is an alicyclic epoxy compound the cured film/product has excellent durability and adhesiveness—see col. 8, lines 59-64.  3,4-epoxycyclohexylmethyl-3’,4’epoxycyclohexylcarboxylate is given as an acceptable reactive diluent (d) for improving adhesivity and durability—see col. 8, lines 58-59.  The cationic photoinitiator may be a triarylsulfonium salt or an aryl-iodonium salt, wherein triphenyl hexafluorophosphate is preferable—see col. 8, line 65 to col. 9, line 6.  Said composition can additionally comprise a pigment and other additives, such as mono-functional oxetane compounds; silicone waxes; fillers; perfluoro compounds; and leveling agents for adjustment of properties, such as surface tension; glossiness and/or improvement in mechanical properties—see col. 10
	Said oxetane compound (a) is found within the range of 30 to 50 mass parts; the polyfunctional cationically polymerizable compound (d) is found within the range of 30 to 50 mass parts; the cationic photoinitiator is found within the range of 0.3 to 12 mass parts; and the water is found in amounts within a range of 10 to 30 mass parts—see col. 10, lines 40-45.  
	Per example 6, Gaudl sets forth a composition comprising an 20 % by mass of 3,4-epoxycyclohexylmethyl-3’,4’epoxycyclohexylcarboxylate (Celloxide 2021); 67 % by mass an oxetane compound mixture comprising compounds 1-3 in Table 1; 3 % by mass of a cationic sulfonium salt photoinitiator; and 10 % by mass of water—see example 6 and Table 3.  Said composition comprises a 3.5/1 ratio of oxetane to epoxy compound.  

Claim Rejections—35 USC § 102/35 USC § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 12, 14, 16, 18, 21-23, 26, and 28 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Laksin et al (6,232,361), as evidenced by Szentgyörgyvölgyi (Printing on Polymers, 2016) and Gaudl (7,293,481).
Laksin sets forth radiation curable water based cationic inks and coatings.  Said compositions are curable by ultraviolet or electron beam radiation.  Said cationic inks and coatings are useful in ink jet, gravure, and flexographic printing—see col. 1, lines 5-10. 
The radiation curable water based cationic inks and coating compositions comprising (a) a cationic polymerizable compounds having at least two epoxy groups, oxetane groups or combinations thereof; (b) a hydroxyl alkyl cyclic ether selected from the group consisting of hydroxyalkyl oxetane compounds, a hydroxyalkyl epoxy compound, and combinations thereof; and (c) water, as well as, a cationic initiator which generates cations upon irradiation with ultraviolet radiation—see col. 2, lines 20-29.  The cationic polymerizable compound having at least two epoxy groups, two oxetane groups or combinations thereof taught as being in liquid oligomer or polymer form or can be in solid form which is soluble in the hydroxyalkyl cyclic ether—see col. 3, lines 44-46 and 52-22.  Said diepoxide compounds can be cycloaliphatic, wherein examples can be found in col. 3, and lines 57-65.  Said preferred cycloaliphatic compound has the structure found in column 4, lines 1-10.  The hydroxyalkyl cyclic ether compound functions as a reactive diluent for the cationic polymerizable compound and reduces humidity sensitivity in curing allowing for shorter cure times.  The preferred hydroxyalkyl cyclic ether is a hydroxyalkyl oxetane having the general formula found in column 4, lines 55-60.  The cationic initiator is a cationic photoinitiator which generates a Lewis Acid or Broensted acid upon exposure to radiation and are represented by those set forth in column 6, lines 25-43, wherein triaryl sulfonium salts and diaryl iodonium salts are set forth.  Laksin sets forth said inks can additionally comprise an inorganic or organic colorant, such as a pigment or dye—see col. 6, lines 55 to col. 7, line 15.  Laksin sets forth pigments modified with polyalkylene oxides can be used in said radiation curable cationic water-based inks—see col. 7, lines 15-17. Thus, the modified pigment in claim 18 is anticipated. 
  Said composition can additionally comprise an addition polymerizable component containing a free radical addition polymerizable composition—see col. 7, lines 34-36.  Said addition polymerizable composition comprises an oligomer, a polymer or a combination, thereof; an ethylenically unsaturated monomeric diluent, and a free radical photoinitiator—see col. 7, lines 40-45.  Laksin sets forth acrylate and (meth) acrylated monomers and oligomers in column 7, line 55 to col. 8, lines 13.  Said free radical photoinitiators are sets forth in column 8, wherein Laksin sets forth as a preferred photoinitiator 4-(2-hydroxyethoxy) phenyl- (2-hydroxy-2-methylpropyl) ketone—see col. 8, lines 25-26.  Laksin sets forth said ink composition can be used on substrates such as plastics, films, and paper using various printing methods, wherein gravure is sets forth in col. 1—see col. 8, lines 32-35. 
Per example 5, Laksin sets forth a composition comprising 25 parts of Cyracure 6105 (3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexylcarboxylate—a cycloaliphatic diepoxide); 25 parts of EOXA (3-ethyl-3-hydroxymethyl oxetane—a hydroxyalkyl oxetane); 3 parts of Cyracure 6974 (cationic photoinitiator, a triarylsulfonium hexafluoroantimonate salt); 15 parts water; 30 parts of Laromer 8765 (epoxy acrylate); and 2 parts of Irgacure 2959 (free radical photoinitiator, 4-(2-hydroxyethoxy) phenyl- (2-hydroxy-2-methylpropyl) ketone).  Thus it is deemed Laksin anticipates a radiation curable gravure ink composition comprising a cationic polymerizable compound comprising an oxetane-based compound having a hydroxyl group and an epoxy-based compound, a cationic photoinitiator, and a pigment, wherein said composition additionally comprises a free radical polymerizable (meth) acrylate compound and a hydroxyketone free radical photoinitiator, wherein the cationic polymerizable compound is in an amount of at least 50 wt. % and said free radical polymerizable compound in an amount of at least 30 wt. %, wherein said cationic photoinitiator has is a at least one of a triarylsulfonium salt having a hexafluoroantimonate anion an used in an amount of at least 3 wt. % with at least 3 wt. % of a hydroxyketone free radical photoinitiator.   Per example 1, Laksin sets forth a gravure radiation curable ink composition comprising a cationic epoxy compound, a hydroxyalkyl oxetane compound, a cationic triaryl sulfonium salt photoinitiator and a pigment Yellow #12 (an azo pigment having a pH of 6-7).  
Laksin does not set forth the use of a filler in said ink composition.  However, Laksin does not exclude the use of other adjuvants such as fillers with the teaching found in col. 7, lines 27-28, wherein fillers are known to be used in gravure printing inks, as evidenced by Szentgyörgyvölgyi in Printing on Polymers, 2016.  Szentgyörgyvölgyi sets forth the typical structure of a gravure ink composition comprises:  
Component
Amount
Typical Substance
Pigment
5–20%
Organic or inorganic pigments
Binding
10–40%
Publication: Hydrocarbon resins and derivatives


Packaging: Cellulose derivatives (nitrocellulose), acrylates, vinyl resins
Solvent
30–70%
Publications: Toluene, aliphatic hydrocarbons


Packaging: Ethyl alcohol, ethyl acetate (with ethyl alcohol 20:80), water
Additives
1–5%
Waxes, slip agents, surfactants
Fillers
0–10%


--see Table 12.1 on page 203.   Additionally, Gaudl sets forth photocationic ink composition for gravure printing comprising epoxy compounds, oxetane compounds having hydroxyl groups, cationic initiators and fillers for adjustment of glossiness and/or mechanical properties—see Gaudl abstract and col. 10, line 67 to col. 11, line 2, col 8, lines 60-64; and col. 9, lines 1-6.  Therefore, it would have been within the skill level or an ordinary artisan to use known additives, such as fillers, as evidenced by the teachings of the prior art, in the compositions set forth by Laskin.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc